Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (glutamine synthetase; lentivirus; bacterial artificial chromosome) in the reply filed on 2/25/2021 is acknowledged.
Claims 3, 14, 19-23, 26, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2021.
Claims 1, 2, 4-13, 15-18, 24, 25, 28 are under consideration.

Priority 
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 10/18/2019; 2/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. The drawings are objected to because:

37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 7-9 as submitted 10/18/2019.
As to claims 7, 8, 9, the claims recite “preferably”. It is not clear if the ensuing recitation is actually a limitation or not. See MPEP 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1, 2, 4-13, 15-18, 24, 25, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 1, 2, 4-13, 15-18, 24, 25, 28 as submitted 10/18/2019.
Claim 1 recites “env protein or a functional substitute thereof”.
Claim 5 recites “rev or a functionally analogous gene or functionally analogous system”.
Claim 6 recites “env protein or a functional substitute thereof” as well as “rev or a functionally analogous gene or functionally analogous system”.
Claim 11 recites “env protein or a functional substitute thereof”.
Claim 12 recites “env protein or a functional substitute thereof”.
Claim 16 recites “rev or a functionally analogous gene or functionally analogous system”.
Claims 1, 5, 6, 11, 12, 16 and the claims dependent thereon recite proteins and functional substitutes or functionally analogous genes or functionally analogous systems and are thusdrawn to a genus of functional substitutes or functionally analogous genes or functionally analogous systems. 
The following quotation from section 2163 of the Manual of Patent ExaminationProcedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112written description requirement for a generic claim covering several distinct inventions: 
The written description requirement for a claimed genus may be satisfied throughsufficient description of a representative number of species by actual reduction topractice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics,i.e., structure or other physical and/or chemical properties, by functional characteristicscoupled with a known or disclosed correlation between function and structure, or by acombination of such identifying characteristics, sufficient to show the applicant was inpossession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A"representative number of species" means that the species which are adequately describedare representative of the entire genus. Thus, when there is substantial variation within thegenus, one must describe a sufficient variety of species to reflect the variation within thegenus. 
Thus, when a claim covers a genus of inventions, the specification must provide writtendescription support for the entire scope of the genus. Support for a genus is generally foundwhere the applicant has provided a number of examples sufficient so that one in the art wouldrecognize from the specification the scope of what is being claimed. 
In the present case, it is not clear what structure or structures the functional substitutes or functionally analogous genes or functionally analogous systems possess. The specification teaches: broad recitations to functional substitutes [0018, 0024, 0031]; embodiments derived from viruses as recited in paragraph [0115]. However, given the breadth of the terms "functional substitutes or functionally analogous genes or functionally analogous systems," the application does not teach a representative sample of functional substitutes or functionally analogous genes or functionally analogous systems. 
Thus, there is no apparent common conserved structure to the different functional substitutes or functionally analogous genes or functionally analogous systems. There is therefore a high level of uncertainty as to what falls within the scope of the indicated genus. In view of the fact that the examples provided do not demonstrate possession of the genus encompassing functional substitutes or functionally analogous genes or functionally analogous systems, and that the application has identified no structure correlating with them, there is insufficient written description support for the indicated genus. 
Nor does the application provide a specific structure of the substitutes, genes or systems within the genus that correlate with the required function. Because there is no identification of structures common to each substitute, gene or system, nor sufficient representative examples by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus of substitutes, genes or systems through identification of a structure and function. While all of the products are required to be functional, this is not alone sufficient structure. The mere presence of a substitute, gene or system does not demonstrate that a substitute, gene or system would be able to be functional. 
For the reasons above, and in view of the uncertainty as to which structures of functional substitutes or functionally analogous genes or functionally analogous systems areencompassed with the claim language, the application has not provided sufficient writtendescription support for the genus of functional substitutes or functionally analogous genes or functionally analogous systems identified in claims 1, 2, 4-13, 15-18, 24, 25, 28. The application therefore fails to provide adequate support for methods of using this genus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1, 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bovolenta et al. (WO2012028681)(cited in applicant’s IDS submitted 10/18/2019) in view of Suzuki et al. (“A Novel Transfection-Free Packaging Strategy of HIV Vectors Using a CHO Based Packaging Cell Line and an Adenovirus Based Expression Vectors,” 5(5):S306 (2002))(cited in applicant’s IDS submitted 10/18/2019).
See claims 1, 4-7, 9 as submitted 10/18/2019.
Bovolenta et al. teaches: stable lentiviral (reading on retroviral) packaging cell lines (p. 1)(as recited in claim 1); including gag, pol and rev; containing stably integrated into its genome at least one copy of an integration cassette, wherein the first expression cassette encodes lentiviral gag, pol and the second one lentiviral rev, selection marker (p. 5)(as recited in claims 1, 4, 5, 6). Such a recitation is interpreted as teaching or suggesting individual expression constructs, wherein said expression constructs are all integrated at a single locus within the retroviral packaging cell genome as a unit as recited in claim 1. Bovolenta et al. also teaches: CMV promoter (p. 7)(as recited in claim 7); including HEK293-T (p. 7)(as recited in claim 9). Bovolenta et al. also suggests use of env, stably integrated into its genome (p. 7).
Bovolenta et al. does not teach env as recited in claim 1.
Suzuki et al. teaches: plasmid encoding gag, pol, and env and a human DHFR gene (pCGPE); wherein after selection the cell line has about 100 copies of pCGPE; for production of HIV vector; wherein strategy is useful for large scale preparation (abstract).
One of ordinary skill in the art would have been motivated to use nucleic acids as taught by Suzuki et al. with the system as taught by Bovolenta et al. Bovolenta et al. teaches vector encoding gag, pol, and selection marker gene for use in cells for producing HIV vector, as well as env, and Suzuki et al., which also teaches vector encoding gag, pol, and selection marker gene for use in cells for producing HIV vector, also teaches that it is known in the art to also include env in such vectors (See MPEP 2144.06: Substituting equivalents known for the same purpose), as well as the advantage wherein the production titer is higher and should be extremely important for scale up.
As to copy number of the unit is two or more, as Bovolenta et al. teaches at least one copy of cassette (p. 7), such a recitation is considered to render obvious the recitation to “wherein the copy number of the unit is two or more” as recited in claim 1.
One of ordinary skill in the art would have had a reasonable expectation of success for
using nucleic acids as taught by Suzuki et al. with the system as taught by Bovolenta et al. There would have been a reasonable expectation of success given the underlying materials (cell lines as taught by Bovolenta et al. and Suzuki et al.) and methods (producing HIV vector using cell line as taught by Bovolenta et al. and Suzuki et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bovolenta et al. in view of Suzuki et al. as applied to claims 1, 4-7, 9 above, and further in view of Trono et al. (US20030138954)(See PTO-892: Notice of References Cited).
See claims 2, 8 as submitted 10/18/2019.
See the teachings of Bovolenta et al. in view of Suzuki et al.
Bovolenta et al. in view of Suzuki et al. does not teach wherein the marker is glutamine synthetase; insulator.
Trono et al. teaches: HIV lentivectors (abstract); including for transfection into packaging cell line, including use of glutamine synthetase linked physically in construct [0080]; including use of elements including insulator for use in vectors [0014-0023].
One of ordinary skill in the art would have been motivated to use components as taught by Trono et al. with the vector as taught by Bovolenta et al. in view of Suzuki et al. Bovolenta et al. in view of Suzuki et al. teaches use of vector and selection marker, and Trono et al., which also teaches use of vector and selection marker, teaches the advantage of such markers and components known and used in the art for inclusion in vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Trono et al. with the vector as taught by Bovolenta et al. in view of Suzuki et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Trono et al. and Bovolenta et al. in view of Suzuki et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bovolenta et al. in view of Suzuki et al. as applied to claims 1, 4-7, 9 above, and further in view of Ylae-Herttuala et al. (WO2008099148)(See PTO-892: Notice of References Cited).
See claim 10 as submitted 10/18/2019.
See the teachings of Bovolenta et al. in view of Suzuki et al. above.
Bovolenta et al. in view of Suzuki et al. does not teach RNA genome.
Ylae-Herttuala et al. teaches: vector including gag, pol, envelope and rev; transducing cells (abstract); including lentiviral transfer construct comprising RNA genome for use with gag, pol, env and rev (p. 2).
One of ordinary skill in the art would have been motivated to use RNA genome as taught by Ylae-Herttuala et al. with the system as taught by Bovolenta et al. in view of Suzuki et al. Bovolenta et al. in view of Suzuki et al. teaches use of vector including gag, pol, envelope and rev and transducing cells, and Ylae-Herttuala et al., which also teaches vector including gag, pol, envelope and rev and transducing cells, teaches the known usage and benefit of use of lentiviral transfer construct comprising RNA genome with gag, pol, env and rev for generating vector.
One of ordinary skill in the art would have had a reasonable expectation of success for
use RNA genome as taught by Ylae-Herttuala et al. with the system as taught by Bovolenta et al. in view of Suzuki et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Ylae-Herttuala et al. and Bovolenta et al. in view of Suzuki et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bovolenta et al. in view of Suzuki et al. in view of Ylae-Herttuala et al. (all references cited above).
See claim 11 as submitted 10/18/2019.
See the teachings of Bovolenta et al. in view of Suzuki et al. above.
Bovolenta et al. in view of Suzuki et al. does not teach RNA genome.
See the teachings of Ylae-Herttuala et al. above.
One of ordinary skill in the art would have been motivated to use RNA genome as taught by Ylae-Herttuala et al. with the system as taught by Bovolenta et al. in view of Suzuki et al. Bovolenta et al. in view of Suzuki et al. teaches use of vector including gag, pol, envelope and rev and transducing cells, and Ylae-Herttuala et al., which also teaches vector including gag, pol, envelope and rev and transducing cells, teaches the known usage and benefit of use of lentiviral transfer construct comprising RNA genome with gag, pol, env and rev for generating vector.
One of ordinary skill in the art would have had a reasonable expectation of success for
use RNA genome as taught by Ylae-Herttuala et al. with the system as taught by Bovolenta et al. in view of Suzuki et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Ylae-Herttuala et al. and Bovolenta et al. in view of Suzuki et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claims 12, 15-17, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (“BAC TG-EMBED: one-step method for high-level, copy-number-dependent, position-independent transgene expression,” Nucleic Acids Research, Vol. 38, No. 11: el27 (2010))(cited in applicant’s IDS submitted 10/18/2019) in view of Bovolenta et al. in view of Suzuki et al. (references cited above).
See claims 12, 15-17, 24, 28 as submitted 10/18/2019.
Bian et al. teaches: high-level, reproducible mini-gene expression (abstract); including BACs as cloning vector (interpreted to have a non-mammalian origin of replication)(p. 2); for high level expression of multiple mini-genes, providing improved expression of both single and multiple transgenes (abstract); including wherein BACs can carry 100-300kb of genomic DNA insertions (p. 4)(as recited in claims 12, 17).
Bian et al. does not teach the gag and pol proteins, an env protein or a functional substitute thereof, and an amplifiable selection marker wherein each of the nucleic acid sequences are arranged as individual expression constructs within the nucleic acid vector; rev; cell; particle.
See the teachings of Bovolenta et al. in view of Suzuki et al. above, including as to packaging cell as recited in claim 24. Further as to claim 24 and as to claim 28, it is noted Suzuki et al. teaches wherein said produced particles were not replication competent (abstract)(See also MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); … II. ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)).
One of ordinary skill in the art would have been motivated to use the nucleic acids of Bovolenta et al. in view of Suzuki et al. in the system of Bian et al. Bian et al. teaches high-level mini-gene expression including for multiple mini-genes, and Bovolenta et al. in view of Suzuki et al. teaches such genes (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using the nucleic acids of Bovolenta et al. in view of Suzuki et al. in the system of Bian et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Bian et al. and Bovolenta et al. in view of Suzuki et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

12. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. in view of Bovolenta et al. in view of Suzuki et al. as applied to claims 12, 15-17, 24, 28 above, and further in view of Trono et al. (cited above).
See claim 13 as submitted 10/18/2019.
See the teachings of Bian et al. in view of Bovolenta et al. in view of Suzuki et al. above.
Bian et al. in view of Bovolenta et al. does not teach GS; insulator.
See the teachings of Trono et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Trono et al. with the vector as taught by Bian et al. in view of Bovolenta et al. in view of Suzuki et al. Bian et al. in view of Bovolenta et al. in view of Suzuki et al. teaches use of vector and selection marker, and Trono et al., which also teaches use of vector and selection marker, teaches the advantage of such markers and components known and used in the art for inclusion in vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Trono et al. with the vector as taught Bian et al. in view of Bovolenta et al. in view of Suzuki et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Trono et al. and Bian et al. in view of Bovolenta et al. in view of Suzuki et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

13. Claims 18, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. in view of Bovolenta et al. in view of Suzuki et al. as applied to claims 12, 15-17, 24, 28 above, and further in view of Ylae-Herttuala et al. (cited above).
See claim 18 as submitted 10/18/2019.
See the teachings of Bian et al. in view of Bovolenta et al. in view of Suzuki et al. above, including as to packaging cell as recited in claim 25 (See also MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); … II. ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)).
Bian et al. in view of Bovolenta et al. in view of Suzuki et al. does not teach RNA genome.
See the teachings of Ylae-Herttuala et al. above. 
One of ordinary skill in the art would have been motivated to use RNA genome as taught by Ylae-Herttuala et al. with the system as taught by Bian et al. in view of Bovolenta et al. in view of Suzuki et al. Bian et al. in view of Bovolenta et al. in view of Suzuki et al. teaches use of vector including gag, pol, envelope and rev and transducing cells, and Ylae-Herttuala et al., which also teaches vector including gag, pol, envelope and rev and transducing cells, teaches the known usage and benefit of use of lentiviral transfer construct comprising RNA genome with gag, pol, env and rev for generating vector.
One of ordinary skill in the art would have had a reasonable expectation of success for
use RNA genome as taught by Ylae-Herttuala et al. with the system as taught by Bian et al. in view of Bovolenta et al. in view of Suzuki et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Ylae-Herttuala et al. and Bian et al. in view of Bovolenta et al. in view of Suzuki et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14. Claims 1, 2, 4-13, 15-18, 24, 25, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/658293 in view of Bovolenta et al., Trono et al. and Bian et al. (references cited above).
See claims 1, 2, 4-13, 15-18, 24, 25, 28 as submitted 10/18/2019.
Claims 1-24 of copending Application No. 16/658293 recite a nucleic acid vector selected from: a yeast artificial chromosome (YAC), a P1-derived artificial chromosome (PAC), a fosmid, or a cosmid, characterized in that said vector comprises retroviral nucleic acid sequences encoding: gag and pol proteins, and an env protein or a functional substitute thereof, wherein each of the retroviral nucleic acid sequences are arranged as individual expression constructs within the vector; RNA genome; rev; derived from lentivirus; CMV promoter; insulator; method of producing vector particle; HEK 293 cell.
Claims 1-24 of copending Application No. 16/658293 do not recite cell line; glutamine synthetase; BAC.
See the teachings of Bovolenta et al., Trono et al. and Bian et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Bovolenta et al., Trono et al. and Bian et al. with the vector as recited in claims 1-24 of copending Application No. 16/658293. Claims 1-24 of copending Application No. 16/658293 recite vector comprising retroviral nucleic acid sequences gag, pol, env arranged as individual expression constructs within the vector, and Bovolenta et al., Trono et al. and Bian et al., which also teach vector comprising retroviral nucleic acid sequences gag, pol, env arranged as individual expression constructs within the vector, teach components for expressing said vectors as well as such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
Further the method of producing said vector renders such a product obvious. 
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by Bovolenta et al., Trono et al. and Bian et al. with the vector as recited in claims 1-24 of copending Application No. 16/658293. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

15. Claims 1, 2, 4-13, 15-18, 24, 25, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/718791 in view of Bovolenta et al. and Trono et al. (references cited above).
See claims 1, 2, 4-13, 15-18, 24, 25, 28 as submitted 10/18/2019.
Claims 1-19 of copending Application No. 16/718791 recite a method of producing a stable retroviral packaging cell line, comprising:
(a)    introducing into a culture of mammalian host cells, a nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kilobases (kb) of DNA, characterized in that said nucleic acid vector comprises retroviral nucleic acid sequences encoding: gag and pol proteins; and an env protein, wherein each of the retroviral nucleic acid sequences are arranged as individual expression constructs within the nucleic acid vector; and wherein the vector is selected from: a bacterial artificial chromosome (BAC), and yeast artificial chromosome (YAC), a PI-derived artificial chromosome, a fosmid, or a cosmid; and
(b)    selecting within the culture for a mammalian host cell which has the nucleic acid sequences encoded on the vector integrated into an endogenous chromosome of the mammalian host cell; RNA genome; rev; derived from lentivirus; HEK293 cell; vector.
Claims 1-24 of copending Application No. 16/658293 do not recite marker; glutamine synthetase.
See the teachings of Bovolenta et al. and Trono et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Bovolenta et al. and Trono et al. with the vector as recited in claims 1-24 of copending Application No. 16/658293. Claims 1-24 of copending Application No. 16/658293 recite cell line and vector comprising retroviral nucleic acid sequences gag, pol, env and rev, and Bovolenta et al. and Trono et al., which also teach cell line and vector comprising retroviral nucleic acid sequences gag, pol, env and rev, teach components known in the art for expressing said vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further the method of producing said vector renders such a product obvious. 
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by Bovolenta et al. and Trono et al. with the vector as recited in claims 1-24 of copending Application No. 16/658293. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

16. Claims 1, 2, 4-13, 15-18, 24, 25, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10450574 in view of Bovolenta et al. and Trono et al. (references cited above).
See claims 1, 2, 4-13, 15-18, 24, 25, 28 as submitted 10/18/2019.
Claims 1-24 of U.S. Patent No. 10450574 recite a bacterial artificial chromosome (BAC), characterized in that said BAC comprises retroviral nucleic acid sequences encoding: gag and pol proteins, and an env protein or a functional substitute thereof wherein each of the retroviral nucleic acid sequences are arranged as individual expression constructs within the BAC; RNA genome; rev; derived from lentivirus; CMV promoter; insulator; a method of producing a replication defective retroviral vector particle; HEK293 cells.
Claims 1-24 of U.S. Patent No. 10450574 do not recite marker; glutamine synthetase.
See the teachings of Bovolenta et al. and Trono et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Bovolenta et al. and Trono et al. with the vector as recited in claims 1-24 of U.S. Patent No. 10450574. Claims 1-24 of U.S. Patent No. 10450574 recite vector comprising retroviral nucleic acid sequences gag, pol, env and rev, and Bovolenta et al. and Trono et al., which also teach vector comprising retroviral nucleic acid sequences gag, pol, env and rev, teach components known in the art for expressing said vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further the method of producing said vector renders such a product obvious. 
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by Bovolenta et al. and Trono et al. with the vector as recited in claims 1-24 of U.S. Patent No. 10450574. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	17. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648